Citation Nr: 1740984	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for loss of sense of smell.

2.  Entitlement to a compensable disability rating for loss of sense of taste. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that increased the Veteran's evaluation for loss of sense of smell from 0 percent to 10 percent effective April 6, 2015, and that continued the evaluation of loss of sense of taste at 0 percent.

The Veteran withdrew his request for a hearing in a September 2016 statement.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704 (d).


FINDINGS OF FACT

1.  The Veteran has complete loss of sense of smell.

2.  The Veteran has partial loss of sense of taste.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for loss of sense of smell are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.87a, Diagnostic Code 6275 (2016).

2.  The criteria for a rating in excess of 0 percent for loss of sense of taste are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.87a, Diagnostic Code 6276 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Smell

The Veteran is currently receiving a 10 percent rating for loss of sense of smell.

The Veteran's most recent VA examination for his loss of sense of smell occurred in January 2016.  At that examination, he was diagnosed with anosmia due to the destruction of the filaments of the sense of smell.  As a result, there is a known anatomical or pathological basis for his condition.

The loss of sense of smell is rated under 38 C.F.R. § 4.87a, Diagnostic Code 6275, which provides a maximum schedular rating of 10 percent for "sense of smell, complete loss."  There is no schedular basis for a higher rating for loss of sense of smell.

The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As such, there is no means by which to assign a scheduler rating in excess of 10 percent.  For this reason, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for loss of sense of smell.

B.  Taste

The Veteran is currently receiving a 0 percent rating for loss of sense of taste.

In a March 2015 letter, Peter Bailey, M.D. reported that he had examined the Veteran in October 2014 for loss of sense of taste, which the Veteran felt had gotten even worse.  He was to be given a course of steroids in an attempt to improve his symptoms.

The Veteran was diagnosed with hypogeusia, a decrease in the sense of taste, in a July 2015 VA examination.  The Veteran stated that his taste was off and he could not determine taste, such that the taste of coffee was hard for him to determine.  The examiner indicated that the Veteran's loss of sense of taste was partial.  The examiner further stated that there was no anatomical or pathological explanation for some loss of smell, as there was no destruction of the taste buds of the tongue, pharynx, and palate during septo-rhinoplasty.  However, there is a physiological relationship between smell and taste, such that when there is a loss of smell (as the Veteran has) the taste becomes different even without the destruction of the taste buds.  

The Veteran was afforded another VA examination in January 2016.  He was again diagnosed with hypogeusia, a decrease in the sense of taste.  The Veteran stated that his loss of sense of taste had gotten worse over the years. He was unable to taste coffee, sour, sweet, and spicy things.  It was also noted that he was unable to detect salty and bitter tastes.  The examiner indicated that the Veteran's loss of taste was partial with no pathological basis.  

The loss of sense of taste is rated under 38 C.F.R. § 4.87a, Diagnostic Code 6276, which provides a maximum schedular rating of 10 percent for "sense of taste, complete loss."  An evaluation will be assigned under DC 6276 only if there is an anatomical or pathological basis for the condition.  See NOTE under DC 6276.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31 .

The Board finds that the preponderance of the evidence is against a disability rating in excess of 0 percent for loss of sense of taste.  The Veteran has not described a complete loss of his sense of taste; rather, he has reported difficulty detecting certain tastes, such as sour, sweet, etc.  Further, the VA examiners characterized the Veteran's loss of taste as partial with no pathological basis.  In the absence of evidence showing that the Veteran has a complete loss of his sense of taste, an increased, 10 percent rating is not warranted.  See 38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6276.  The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board finds that the preponderance of the evidence is against a disability rating in excess of 0 percent for loss of sense of taste.


ORDER

An evaluation in excess of 10 percent for loss of sense of smell is denied.

An evaluation in excess of 0 percent for loss of sense of taste is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


